379 So. 2d 462 (1980)
Xavier S. ATRIA and Gregory Atria, Appellants,
v.
Paul B. ANTON and David L. Kline, As Trustees, As Joint Tenants with Right of Survivorship and Not As Tenants in Common, Appellees.
No. 78-1832.
District Court of Appeal of Florida, Fourth District.
February 6, 1980.
*463 Myles J. Tralins of Myles J. Tralins, P.A., Miami, for appellants.
David L. Klein of Abrams, Anton, Robbins, Resnick, Schneider & Mager, P.A., Hollywood, for appellees.
PER CURIAM.
This Court has sua sponte raised the question of whether the order appealed from is final in nature so as to support a plenary appeal under Fla.R.App.P. 9.030(b)(1)(A). We conclude that the order is not final in that it merely granted a motion to dismiss. Guth v. Howard, 362 So. 2d 725 (Fla. 2nd DCA 1978). Nor is the order reviewable by interlocutory appeal. Fla.R.App.P. 9.130(a)(3). Consequently, although close questions are presented concerning the technical allegations of the complaint and the necessity for attachment of relevant documents, we have no jurisdiction to consider these issues at this time. In order to expedite any future review by this Court of subsequent proceedings in this cause, the parties are ordered to advise this Court, upon undertaking such review, of the instant attempted appeal.
Since we have no jurisdiction, this appeal is dismissed.
MOORE, BERANEK and HURLEY, JJ., concur.